Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered December 9, 1986, convicting him of burglary in the third degree, grand larceny in the third degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered.
The trial court’s failure to instruct the jury on the accom*722plice corroboration rule was error (CPL 60.22 [1]). The testimony of Elizabeth Guzman, an accomplice as a matter of law (see, CPL 60.22 [2] [a]), who secured a reduced exposure to criminal liability for her cooperation, warrants reversal under the circumstances of this case. This witness’s testimony substantially contributed to the defendant’s conviction, and the proof of guilt against the defendant is less than overwhelming (see, People v Arnott, 143 AD2d 761; People v Saraireh, 134 AD2d 464; People v Strawder, 124 AD2d 758).
In view of our determination, we note that the defendant may, if he be so advised, seek a Wade hearing prior to the retrial, and we do not otherwise address the defendant’s remaining contentions. Mangano, P. J., Bracken, Lawrence and Hooper, JJ., concur.